DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/742,365 filed January 14, 2020.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a component semiconductor structure comprising: a semiconductor layer having a front side and a back side; at least one integrated circuit formed on the front side; a monolithically formed semiconductor body having a top surface and a back surface; a sensor region formed between the top surface and the back surface and having a three-dimensional isotropic Hall sensor structure being disposed in the semiconductor body, the Hall sensor structure extending from a buried lower surface up to an upper side; a circumferential trench structure delimiting the sensor region of the semiconductor body; at least three first highly doped semiconductor contact regions spaced a distance apart, and formed on the top surface; and at least three second highly doped semiconductor contact regions spaced a distance apart and having a second conductivity type and formed on lower surface, wherein the first semiconductor contact regions are disposed offset from the second semiconductor contact regions in a projection perpendicular to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ausserlechner (US Patent 10,578,680)
Hioka (Pre-Grant Publication 2012/0001279)
Kolb (Pre-Grant Publication 2014/0070795)
Kim (Pre-Grant Publication 2015/0159989)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818